Citation Nr: 1627990	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  08-23 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a vision disorder other than diabetic retinopathy, to include cataracts, blepharitis, dry eyes, glaucoma, and pseudophakia.

2.  Entitlement to service connection for a vision disorder other than diabetic retinopathy, to include cataracts, blepharitis, dry eyes, glaucoma, and pseudophakia.

3.  Entitlement to a rating in excess of 30 percent for diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1960 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the VA Regional Office (RO) in Togus, Maine.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Detroit, Michigan.

In November 2008, the Veteran and his wife testified at a hearing conducted before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

The Board observes that the RO treated the petition to reopen as an original service connection claim.  However, the evidence shows that the Veteran was previously denied service connection for loss of vision in 2002.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  However, when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  

In this case, the evidence does not amount to distinctly diagnosed diseases or injuries, but rather as to a vision disorder, however diagnosed.  Therefore, the Board has characterized the issue as a petition to reopen.  Furthermore, as the claim of entitlement to service connection for a vision disorder is being reopened and remanded for further development, there is no potential prejudice to the Veteran in interpreting this issue as a claim to reopen the previously denied claim.

The reopened claim of service connection for a vision disorder as well as the increased rating claim being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed January 2002 rating decision, the RO denied service connection for loss of vision on the basis that there was no evidence showing a loss of vision related to the Veteran's military service; an unappealed May 2002 rating continued the denial.

2.  Evidence received after the May 2002 denial relates to unestablished facts necessary to substantiate the claim of service connection for loss of vision and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The RO's January 2002 and May 2002 denials of service connection for loss of vision are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

2.  Evidence received since the final January 2002 and May 2002 rating decisions is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting the petition to reopen, and is remanding the underlying service connection claim as well as the increased rating claim, no discussion of VA's duties to notify and assist is necessary.  

Service connection for loss of vision was initially denied in January 2002 because the evidence did not show a diagnosis of a loss of vision related to the Veteran's military service.  The Veteran filed a new claim in February 2002; a May 2002 rating decision continued the prior denial because the evidence submitted essentially duplicated evidence received in the past.  After receiving notice of those decisions, the Veteran did appeal the denials of that issue.  Later, however, he applied to have this claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the May 2002 rating decision consisted of the Veteran's service treatment records (STRs), a March 2002 physician's letter, and a VA examination in April 2002.  His STRs showed no diagnosis of, or treatment for, any vision problems.  His September 1970 physical evaluation board examination showed normal eyes; normal ophthalmoscopic; distant vision acuity of 20/15 bilaterally; and near vision acuity of J1 bilaterally.  The March 2002 letter shows that the Veteran was a patient of an ophthalmologist for diabetic retinopathy.  The April 2002 VA examination shows that the Veteran was diagnosed with diabetic retinopathy, but no other vision disorder.  There were no post-service medical records showing a vision disorder other diabetic retinopathy.  

Accordingly, at the time of the continued denial in May 2002, the claims folder contained no competent evidence that the Veteran had loss of vision other than the service-connected diabetic retinopathy.  Thus, the RO, in May 2002, continued to deny service connection for loss of vision.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for loss of vision was received prior to the expiration of the appeal period.  The May 2002 rating decision is thus final.  

The relevant evidence received since the denial consists of post-service treatment records; VA examinations in June 2003, July 2005, October 2006, and July 2011; and a December 2006 physician's letter.  The June 2003 examination shows that the Veteran had early cataracts, while the July 2005 examination shows that they were diabetic cataracts.  The December 2006 physician's letter shows that the Veteran had been diagnosed with pseudophakia, cataracts, glaucoma, dry eyes, and blepharitis.  The July 2011 VA examiner opined that the Veteran's cataracts were not related to his diabetes; a thorough rationale was provided.

The evidence of record obtained since the May 2002 rating decision shows additional diagnoses of vision disorders other than the service-connected retinopathy.   Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for loss of vision.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.


ORDER

New and material evidence having been received, the claim for service connection for a vision disorder other than diabetic retinopathy, to include cataracts, blepharitis, dry eyes, glaucoma, and pseudophakia, is reopened.



REMAND

Regrettably, a remand is necessary for further development.  The December 2006 letter shows that the Veteran had been under ophthalmic care at the East Michigan Eye Center since September 2004; those records have not been obtained.  Additionally the March 2002 letter shows that the Veteran had been treated by Dr. L.J., an ophthalmologist.  These records also have not been obtained.  At his hearing, the Veteran testified that he received treatment from Dr. B. in Flint, Michigan; from Dr. K. at the Michigan Optical Center; and from Dr. K.A.; some of the records have been obtained.  Furthermore, in June 2016, the Veteran submitted an authorization and release form to obtain records from Covenant Hospital and the Michigan Eye Institute.  As the evidence shows that the Veteran's complete post-service medical records pertaining to his eyes have not been obtained, a remand is necessary.

The Veteran's representative has asserted that his diabetic retinopathy has worsened since the last VA examination in 2011.  On remand, a new VA examination should be provided to the Veteran.  The examiner should also opine as to whether any diagnosed eye disorders besides the service-connected retinopathy are related to the Veteran's military service or are secondary to the service-connected diabetes mellitus, type II and/or diabetic retinopathy.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Detroit and Saginaw VA Medical Centers; East Michigan Eye Center; ophthalmologist Dr. L.J.; Dr. B. in Flint, Michigan; Dr. K. at the Michigan Optical Center; Dr. K.A.; Covenant Hospital; Michigan Eye Institute; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed vision disorder as well as the severity of the service-connected diabetic retinopathy.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

A) For the claim of service connection for a vision disorder other than the service-connected diabetic retinopathy, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed vision disorder had its onset in service, is related to the Veteran's military service, or was caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus, type II and/or diabetic retinopathy [If any vision disorder is found to have been aggravated by the service-connected diabetes mellitus, type II and/or diabetic retinopathy, the examiner should quantify the approximate degree of aggravation.]   

B) For the Veteran's service-connected diabetic retinopathy, the examiner should discuss the severity of all impairment caused by this disability.  

Corrected and uncorrected central visual acuity for distance and near should be measured for both eyes. The examiner must conduct visual field testing using the Goldmann Perimeter Chart and thereafter associate the chart with the claims file.  The examiner should also provide VA with the Veteran's visual field at each of the 8 principal meridians measured in degrees.  See 38 C.F.R. § 4.76a, Table III (2015).

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


